Citation Nr: 1758903	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to March 1973, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantry Badge and the Bronze Star Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued in September 2008, in which the RO, inter alia, reduced the Veteran's disability rating for hepatitis C from 20 percent to 10 percent, effective December 1, 2008.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009 and, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In a July 2013 decision, issued by an Acting Veterans Law Judge (VLJ) other than the undersigned, the Board found that the reduction of the Veteran's disability rating for hepatitis C from 20 percent to 10 percent was proper.  The Board additionally determined that the Veteran was also seeking a higher disability rating for his service-connected hepatitis C, and therefore, that the issue was properly on appeal.  The Board remanded that increased rating claim for further development. 

In September 2013, the agency of original jurisdiction (AOJ) issued a supplemental SOC (SSOC), in which it continued to deny the increased rating claim for hepatitis C, and the Board again remanded the claim for further evidentiary development in a March 2016 remand, issued by still another VLJ.

Additionally, because the Veteran had filed an NOD in December 2014 with respect to the denial of claims of entitlement to service connection for right and left shoulder injuries, that had been denied in a September 2014 rating decision, the Board remanded those claims to the AOJ for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Veteran, did not file a substantive appeal with respect to the service connection claims for right and left shoulder disabilities after issuance of a March 2017 SOC.  Those claims, therefore, are not on appeal before the Board.  See 38 C.F.R. § 20.202 (2017).

The AOJ issued another SSOC in March 2017, in which it again continued to deny the increased rating claim for hepatitis C.  The appeal has now returned to the Board and has been reassigned to the undersigned VLJ for further appellate review.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Pertinent to the current claim for increase, the Veteran's hepatitis C has been by manifested by symptoms of fatigue, weakness, lethargy, and nausea; and while it has required the use of medications for a small portion of the appeal period, it has not otherwise required the use of continuous medication, has not resulted in anorexia, has not required dietary restriction, and has not resulted in incapacitating episodes that required bed rest and treatment by a physician.  

3.  The schedular criteria are adequate to rate the Veteran's hepatitis C at all points pertinent to the current claim, and no claim of unemployability due solely to this disability has been raised.



CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for hepatitis are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A fully compliant June 2008 AOJ letter, sent prior to the reduction of the Veteran's hepatitis C disability rating, provided notice to the Veteran explaining what information and evidence he must submit, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Although no additional notice for the evaluation claims was required, notably, the SOC and SSOCs set forth the criteria for higher ratings for hepatitis C.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records, and VA examination reports.  There are no outstanding requests to obtain any relevant private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as explained below, the examination reports of record are adequate for evaluation and no further examination in connection with the claims is necessary. 

In the March 2016 Board remand, the Board directed the AOJ to ensure that the Veteran was afforded a VA examination to ascertain the severity and manifestations of his service-connected hepatitis C.  The Veteran was afforded the requested VA examination in June 2016.  Thus, as the requested action has been substantially accomplished, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hepatitis C is assigned a 10 percent disability rating under 38 C.F.R. § 4.114, DC 7354.  Under these rating criteria, a 10 percent rating is warranted for evidence of intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, but not occurring constantly.

A 100 percent rating is warranted for near constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, DC 7354.

For purposes of evaluating conditions under DC 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 38 C.F.R. § 4.114, DCs 7345 and 7354, Note 2.

During an August 2008 VA examination, the Veteran indicated that he had not received follow-up treatment for hepatitis in about one-and-a-half years, at least in part as a result of a lack of health insurance.  He reported having fatigue, weakness, and lethargy.  Ongoing fatigue was reportedly his worst problem.  He denied any change in weight during the preceding 12 months.  He reported having nausea on a weekly basis, but denied having vomiting.  He reported having one to two diarrheal stools daily; however, he denied having bloody or dark black bowel movements.  He reported that he did not treat the diarrhea.  He denied having constipation, but reported experiencing bloating and distention, abdominal pain, and reflux or regurgitation on a weekly basis.  He reported that episodes of pain lasted a full day and occurred two to three times per week.  The Veteran reported that his daily and recreational activities were affected by hepatitis C, as a result of extreme fatigue.

In his January 2009 NOD, the Veteran reported having continual discomfort throughout his entire body.  He reported having pain, although, he only noted pains of apparent orthopedic origins.  In a January 2010 statement, he reported having daily fatigue and having frequent pain on the right side.  

VA treatment records dated throughout the period under consideration in this appeal reveal that the Veteran completed a 36-week period of treatment with interferon and ribavirin in November 2012, after experiencing a relapse following prior treatment for a period of 11 months, with interferon and ribavirin, extending from 2004 to 2005, before the current appeal period.  The records do not reveal that he has required any dietary restrictions for hepatitis, although diet counseling has been frequently performed to due findings of high triglycerides.  A June 2013 report indicated that the Veteran's hepatitis viral load was found to be non-detectable, six months following hepatitis C antiviral treatment.  

The Veteran was most recently afforded a VA examination to assess the severity of his hepatitis C in June 2016.  During the examination, he reported still experiencing intermittent abdominal pain.  The examiner noted the Veteran's period of treatment ending in November 2012, and indicated that he did not require continuous medication to control his liver condition.  The Veteran reported symptoms of intermittent fatigue, malaise, nausea, and right upper quadrant pain.  He had not had any incapacitating episodes due to his liver condition during the preceding 12 months.  The examiner noted that the Veteran's liver condition did not impact his ability to work.  

Based on a review of the relevant evidence, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for hepatitis C.  In this regard, the evidence of record, including the August 2008 and June 2016 VA examination reports, specifically indicated that while the Veteran has suffered from daily fatigue, and at least weekly weakness, lethargy, and nausea, he did not exhibit any signs or symptoms of anorexia, and did not require any dietary restriction.  Although he completed a 36-week course of medication for hepatitis C, ending in November 2012, he also did not otherwise require continuous medication to treat his hepatitis C.  Additionally, while he did experience frequent fatigue, there was no evidence that he suffered incapacitating episodes that required bed rest and treatment by a physician.  Thus, the criteria for the next highest, 20 percent, disability rating, are not met.  The Veteran also did not experience any weight loss or near constant debilitating symptoms such as to warrant an even higher 40, 60, or 100 percent disability rating.

In assessing the severity of Veteran's hepatitis C, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals, including findings of anorexia, dietary restrictions, the use of continuous medication, and incapacitating episodes.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the Veteran's lay assertions, including any assertion pertaining to dietary restrictions, are not considered more persuasive than the objective medical findings, which, as indicated above, do not support the assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based on consideration of applicable provisions of VA's Rating Schedule.  Additionally, the Board finds that at no point pertinent to the current claim for a higher rating has the Veteran's service-connected hepatitis C presented so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

A three-step analysis is used for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra. 

If the rating criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

With respect to the first prong of Thun, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's hepatitis C at all pertinent points of the appeal period.  The schedular rating criteria for rating hepatitis C provide for disability ratings based on the frequency and severity of symptoms.  Here, the documented functional effects of the Veteran's symptoms, including fatigue, weakness, nausea, and even the use of medications for a period of time, appear to be precisely what is contemplated by the rating criteria.  In addition, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe hepatitis symptoms.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate this disability.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, there is no assertion that there exists any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate, and the evidence of record does not suggest otherwise.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of the increased rating claim for hepatitis C for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if a claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran's hepatitis C has actually or effectively rendered him unemployable at any pertinent point.  While the hepatitis has caused fatigue which the Veteran reported interfered with his daily activities, he has not otherwise reported or been found to be unable to seek or obtain employment due to his hepatitis C.  Under these circumstances, the Board finds that a claim for a TDIU due to hepatitis C has not been raised as a component of the current claim for a higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that there is no basis for staged rating for the Veteran's hepatitis C during the period under consideration in this appeal, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the findings noted above, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for hepatitis C is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


